ON APPLICATION FOR REHEARING
PER CURIAM.
Counsel for appellee on application for rehearing says in brief:
“In applying for a rehearing, we do not complain of the learned and exhaustive opinion of the Court to the effect that a ‘bookkeeper’ is not a ‘laborer’ under the Act of 1912, but we do most earnestly submit, that the Court was in error in passing on that question at all, or in holding that that question could he decisive of the issues in this case.”
He now urges the point that this court had no right to pass upon the question whether a bookkeeper is a laborer and entitled to a lien and privilege on the staves manufactured, because that is a question which concerns only the plaintiff-appellee, and the defendant, Horan, who did not appeal, and hence that question is foreclosed by the judgment of the lower court.
The point raised 'on application for rehearing was not raised on the original hearing in this court, and we can not consider it now.
“It is settled practice of the Court not to notice in application for re-hearing points which were not made in the argument of the cause.” Succession of Broom, 14 La. Ann. 67; Nugent & Co. vs. Buisson, 35 La. Ann. 112; Baldwin vs. Sheriff et al., 47 La. Ann. 1470, and authorities cited; Petitpoin vs. Thereze Palmer and Her Husband, 1 Rob. 221.
Not only that, the very point which counsel says the court had no right to pass upon is the one which counsel on both sides particularly stressed in argument and in brief on the original hearing. It is the recollection of every member of this court that the question whether ,a bookkeeper is a laborer and has a privilege on the products of a stave mill, under section 1, Act 23 of 1912, was the only point stressed in argument by either counsel.
Counsel who now says the court had no right to pass on that point, submitted a brief on the original hearing, the syllabus of which is in one paragraph and reads as follows:
“All managers, mechanics or laborers employed by or working in sawmills * * * stave and box factories, shall have a lien and privilege on all * * * staves, boxes and all materials manufactured, * * * for the payment of their salaries or wages; provided that this lien or privilege shall have no effect against bona fide purchasers *335of said materials without previous notice.” Section 1, Act 23 of 1912; Swain vs. Kirkpatric Lbr. Co., 143 La. 30.
The act (23 of 1912) gives to all managers, mechanics and laborers employed to do work at stave mills a lien and privilege on staves manufactured at the mill, “provided that this lien or privilege shall have no effect against bona fide purchasers of said materials without previous notice.”
The two propositions which counsel stressed in Ms original brief were; First, that plaintiff, a bookkeeper, was a “laborer” and entitled to the privilege; and second, that intervener was not a purchaser of the staves in good faith and without notice ' of the lien in favor of plaintiff, and that, therefore, the staves passed from Horan, the defendant, to intervener burdened with the privilege. So that counsel for appellee came into court and earnestly and ably stressed the point that his client had a privilege on the staves for the reason, as we understand it, that if he had no such privilege, he could have no possible interest in the alleged sale from Horan to intervener. We decided that he had no privilege, and counsel now says the holding is correct. Then whiat further interest has plaintiff in the case? The lower court rejected intervener’s demands, holding, as we understand, that Horan is still the owner of the staves. We left the decision on that point undisturbed. Plaintiff, we think, has gotten all to which he is entitled. He seized the staves, not under attachment or fi. fa., but under an asserted lien and privilege. If he has no privilege, he cannot hold the staves and we dissolved the seizure.